                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Dean S. McKnight,

                 Plaintiff,

       v.                                         Case No. 2:18-cv-1025

Commissioner of
Social Security,

                 Defendant.

                                  OPINION AND ORDER
       Plaintiff, Dean S. McKnight, brings this action under 42
U.S.C.      §§    405(g)    for   review     of    the   final   decision   of   the
Commissioner        of   Social    Security       (“Commissioner”)   denying     his
application for a period of disability and disability insurance
benefits.         In a decision rendered on September 13, 2017, the
administrative law judge (“ALJ”) found that plaintiff has severe
impairments consisting of bilateral carpal tunnel syndrome with
right upper extremity release, cervical degenerative disc disease,
degenerative        joint     disease   of    the    left   shoulder,   diabetes,
depression, anxiety, post-traumatic stress disorder (“PTSD”), and
dysthymic disorder.           R. 238.   The ALJ concluded that plaintiff has
the residual functional capacity (“RFC”) to perform light work with
certain physical restrictions.             The RFC also limited plaintiff to
work involving no demands for fast pace in a static environment
with infrequent changes.           R. 240.    After considering the testimony
of a vocational expert, the ALJ concluded that there are jobs which
plaintiff can perform and that plaintiff is not disabled.                   R. 244-
245.
       This matter is now before the court for consideration of
plaintiff’s corrected objections to the June 4, 2019, report and
recommendation of the magistrate judge, recommending that the
decision of the Commissioner be affirmed and that plaintiff’s
motion to remand this case to the Commissioner under sentence six
of 42 U.S.C. §405(g) be denied.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations    to   which   objection       is   made.”     28   U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).             Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”           Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall   be   conclusive.”).     A   reviewing    court   will   affirm   the
Commissioner’s decision if it is based on substantial evidence,
even if substantial evidence would also have supported the opposite
conclusion.    Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376
(6th Cir. 2013).    However, “‘a decision of the Commissioner will
not be upheld where the [Commissioner] fails to follow its own
regulations and where that error prejudices a claimant on the
merits or deprives the claimant of a substantial right.’” Rabbers


                                     2
v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (quoting
Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007)).
II. Plaintiff’s Objections
      Plaintiff objects to the conclusion of the magistrate judge
that the ALJ provided good reasons for assigning little weight to
the   opinion    of   Matthew     Stevenson,       M.D.,    plaintiff’s       treating
psychiatrist.
      Treating-source opinions must be given “controlling weight”
if: (1) the opinion “is well-supported by medically acceptable
clinical and laboratory diagnostic techniques”; and (2) the opinion
“is not inconsistent with the other substantial evidence in [the]
case record.”        See 20 C.F.R. §404.1527(c)(2); Soc. Sec. Rul. No.
96-2p, 1996 WL 374188 at *2-3 (Soc. Sec. Admin. July 2, 1996).                     If
the     Commissioner     does     not   give       a     treating-source       opinion
controlling weight, then the opinion is weighed based on factors
such as the length, frequency, nature, and extent of the treatment
relationship, the treating source’s area of specialty, and the
degree to which the opinion is consistent with the record as a
whole    and    is    supported    by   relevant          evidence.      20     C.F.R.
§404.1527(c)(2)-(6); Gayheart, 710 F.3d at 376.                  However, the ALJ
is not required to address each of these factors in the written
decision.      Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222
(6th Cir. 2010); Friend v. Comm’r of Soc. Sec., 375 F. App’x 543,
551 (6th Cir. 2010).
      The Commissioner is required to provide “good reasons” for
discounting     the    weight   given   to     a       treating-source   opinion.
§404.1527(c)(2).       These reasons must be “supported by the evidence
in the case record, and must be sufficiently specific to make clear


                                        3
to any subsequent reviewers the weight the adjudicator gave to the
treating source’s medical opinion and the reasons for that weight.”
Soc. Sec. Rul. No. 96-2p, 1996 WL 374188 at *5; Rogers, 486 F.3d at
242.   However, an ALJ need not discuss every piece of evidence in
the record for his decision to stand, see Thacker v. Comm’r of Soc.
Sec., 99 F.App’x 661, 665 (6th Cir. 2004), and the failure to cite
specific evidence does not indicate that it was not considered, see
Simons v. Barnhart, 114 F. App’x 727, 733 (6th Cir. 2004).
       In   a   medical     source    statement     dated    May   23,    2016,      Dr.
Stevenson       expressed    the     opinion    that      plaintiff      had    marked
impairment in his ability to accept instructions and criticism from
supervisors and to work in coordination with others; extreme
impairment in his ability to respond appropriately to co-workers;
and mild impairment in his ability to relate to the general public.
R. 825.     Dr. Stevenson further indicated that plaintiff had marked
and extreme impairments in the areas of sustained concentration and
persistence;       marked     impairment       in   his     ability      to    respond
appropriately to changes in a work setting; and extreme impairments
in   his    ability   to     behave    predictably,         reliably     and    in   an
emotionally stable manner and to tolerate customary work pressures.
R. 826-827.
       In a letter dated May 23, 2016, Dr. Stevenson noted that
plaintiff had been diagnosed with dysthymia, PTSD, an anxiety
disorder with panic attacks, and a major depressive disorder with
recurrent anxious distress.            R. 819.      Dr. Stevenson stated that
plaintiff had been engaging in group psychotherapy and medication
management with limited benefit.                He indicated that plaintiff
continued to complain of depressed and irritable mood, poor sleep



                                         4
and anxiety, and that plaintiff had made multiple unsuccessful
attempts at sustaining employment.            Dr. Stevenson opined that
plaintiff would not be able to sustain gainful employment.
     The court disagrees with the assessment of the magistrate
judge that the ALJ provided good reasons for giving little weight
to Dr. Stevenson’s opinions that plaintiff has disabling functional
limitations.   The ALJ correctly noted that the issue of disability
is one reserved to the Commissioner.        R. 242.   See Bass v. McMahon,
499 F.3d 506, 511 (6th Cir. 2007).             However, the ALJ did not
otherwise adequately explain his rejection of Dr. Stevenson’s
opinions that plaintiff had marked and extreme impairments in
several areas.     The ALJ simply stated that the
     record is inconsistent with this opinion, including a
     good mood and affect, appropriate dress and grooming,
     appropriate   thought   content   and  processes,  no
     hallucinations, good rapport, normal speech, linear
     thought process, and good judgment.

R. 242-43.     The ALJ further commented that Dr. Stevenson’s own
treatment notes supported a lesser degree of severity.             R. 243.
However, he did not address Dr. Stevenson’s observations that
plaintiff    had   engaged    in   group   psychotherapy    and   medication
management with only limited benefit, that he continued to complain
of depressed and irritable mood, poor sleep and anxiety, and that,
although    plaintiff   had   made   multiple    attempts    at   sustaining
employment, these attempts were unsuccessful.          R. 819.
     The court concludes that a remand is warranted for the ALJ to
give further consideration to the opinions of Dr. Stevenson and to
explain his reasoning for the weight given to those opinions.
Plaintiff’s first objection is sustained, and the first branch of
the report and recommendation is denied.


                                      5
     Plaintiff also objects to the recommendation of the magistrate
judge that his motion to remand under sentence six of 42 U.S.C.
§405(g) should be denied.   In light of the court’s resolution of
the first objection, this court need not address this branch of the
magistrate judge’s report and recommendation. The motion to remand
is moot.   On remand, the ALJ shall also consider the consultative
evaluation completed for the Veterans Administration (“VA”) by
James P. Reardon, Ph.D. on August 15, 2016, see R. 212, 219-227, as
well as any other new evidence which plaintiff wishes to present
which may be relevant to the weight given Dr. Stevenson’s opinions.
III. Conclusion
     For the reasons stated above, the court denies in part the
magistrate judge’s report and recommendation (Doc. 19).        The
decision of the Commissioner is reversed, and this case is remanded
to the Commissioner for further proceedings consistent with this
opinion.   The motion to remand (Doc. 12) is moot.    The clerk is
directed to enter final judgment in this case.


Date: February 12, 2020            s/James L. Graham
                            James L. Graham
                            United States District Judge




                                 6
